Cardamon®, J. (dissenting).
I dissent. In his complaint, Jacques alleged that his failure to pay was unintentional. The defendants denied this and to meet the plaintiff’s claim of a *124false arrest alleged in three separate affirmative defenses that the arrest was (1) justified under section 183 of the 'Code of Criminal Procedure; (2) privileged under section 218 of the General Business Law; and (3) released by plaintiff’s execution of a document so providing.
Considering these defenses in the order presented, it is clear, as to the first, that Varisco, as a security officer for Sears, was making a private person arrest which he is permitted to do for an offense committed in his presence (Code Crim. Pro., § 183, subd. 1). The validity of an arrest by a private person, however, depends on the guilt of the defendant (McLoughlin v. New York Edison Co., 252 N. Y. 202, 205) and no consideration as to the reasonableness of the arresting person’s belief is of any significance. That is, we speak in terms of consequences (see People v. Cassone, 20 A D 2d 118, 120, affd. 14 N Y 2d 798, remittitur amd. 14 N Y 2d 942, cert. den. 379 U. S. 892). Thus, since the charge of petit larceny against Jacques was dismissed upon the motion of the District Attorney, it follows that plaintiff’s arrest was invalid. In this connection, the trial court properly instructed the jury to find for the defendants if they concluded that plaintiff was guilty of the crime of petit larceny. By their verdict, the jury obviously concluded he was not. (See People v. Horman, 22 N Y 2d 378, 380.)
As to the second defense, section 218 of the General Business Law provides, in substance, that in an action for false arrest brought by any person by reason of having been detained in the immediate vicinity of a retail store, it shall be a defense that the person was detained in a reasonable manner and for not more than a reasonable time. The clear and unambiguous language of section 218 provides a defense where there has been a reasonable detention for a reasonable time (emphasis supplied). The majority equates “ detention ” as used in section 218 with arrest. They are not the same. Arrest is the stopping of a person by authority of law; it is a legal restraint. (Webster’s New International Dictionary, 3d ed.) Detention, however, is the bare physical stopping of a person to inquire. The distinction between them has been recognized in criminal cases. (People v. Peters, 18 N Y 2d 238, 243 [detention is a limited intrusion asking one for an explanation of his actions] ; People v. Rivera, 14 N Y 2d 441, 445 [the stopping of a person to inquire is not an arrest].) Further, every available indication of statutory intent leads to the conclusion that the Legislature intended to create only a limited privilege to detain. (See, Assemblyman Campbell’s Introductory Memorandum to Assem. *125Intro. No. 145, N. Y. State Legis. Annual, 1960, p. 146; Governor Rockefeller’s Memorandum, N. Y. State Legis. Annual, 1960, p. 568.) There is nothing to suggest that a fundamental change was intended in the law regarding private person arrest. (Cf. Restatement 2d, Torts, § 120 A, comment d, p. 203; Gearity v. Strasbourger, 133 App. Div. 701.)
Because this matter went beyond mere detention and was eoncededly an arrest, section 218 of the General Business Law provides no defense to the action. The defense fails because the statute provides a limited defense to civil false arrest suits “but does not validate an otherwise invalid private arrest” (see People v. Horman, supra, p. 380). The circumstances of this case show that Yariseo purported to make an arrest, delivered Jacques to a police officer, and accompanied him to the police station for processing. Under these circumstances it was unnecessary to allege that Yariseo instigated an arrest by a police officer (cf. Vernes v. Phillips, 266 N. Y. 298, 301; Cicurel v. Mollet, 1 A D 2d 239, affd. 1 N Y 2d 797; Barnes v. Bollhorst, 14 A D 2d 774). The facts show conclusively that Yariseo was responsible for the arrest.
. Viewed in this light, the trial court correctly concluded that the general verdict and the answers to the interrogatories were not inconsistent with the evidence (Kennard v. Welded Tank & Constr. Co., 25 N Y 2d 324, 329). Evidence that Yariseo had reasonable cause to detain was admissible at the trial on the theory of mitigation and was thus properly before the jury (22 N. Y. Jur., False Imprisonment, § 64).
There remains only the defense of appellant’s purported signature on a release. The original of this release was apparently lost, only a copy was produced. Jacques denied that he had signed the release. This issue was properly presented to the jury as a question of fact. Because defendants entered no exceptions or request to the court’s instructions as to the release, any errors in the instructions may not be considered on this appeal. (Hermance v. Slopey, 32 A D 2d 573, 574; Zelasko v. Buffalo Tr. Co., 10 A D 2d 898.) It follows that the jury’s finding in the plaintiff’s favor should not be disturbed.
Thus, the order of Onondaga County Court should be reversed and the judgment of the City Court of the City of Syracuse reinstated in accordance with the general verdict of the jury.
Marsh, J. P., Gabrielli and Motile, JJ., concur with Henry, J.; Cardamons, J., dissents and votes to reinstate the judgment of Syracuse City Court in an opinion.
*126Order modified on the law and facts in accordance with the opinion and as so modified affirmed, without costs.